Title: To James Madison from Robert Montgomery, 7 June 1807
From: Montgomery, Robert
To: Madison, James



Sir
Alicante 7 June 1807.

On the other side is copy of my respects of the 20 and 22 ultimo; After having made Several applications to the Master of the Bedford to have his Register cancelled I wrote Mr. Erving at Madrid to Know if I should Compel him to give it up for that purpose; his letter of the 29th  Desires me to do so by any means in my  if it cannot be obtaind otherways; but unluckily  day before I received this letter Clark had saild from hence with all his papers to make What use he thinks proper of them, and even exulting at the impottence of our Goverment to wrest them from him; indeed nothing but your letter of the 1st. July 1805, could have prevented me puting him in Jail til he gave them up.  And I hope you Will in consequence of this information order his bonds to be prosecuted as an Example to Others: I have the honor to be truly Sir Your Obedient humble Servant

Robt. Montgomery

